      Case 2:19-cv-13529-MLCF-MBN Document 6 Filed 01/13/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

MICHAEL WRIGHT                                             CIVIL ACTION NO.: 19-13529
     Plaintiff
                                                           SECTION: “F”
VERSUS
                                                           MAGISTRATE: “5”
CITY OF HARAHAN, et al.
      Defendants

                                   MOTION TO DISMISS


       NOW INTO COURT, through undersigned counsel, come Defendants The City of

Harahan, Chief Tim Walker, Lieutenant Thomas Bronk, and Captain Manuel Adams (hereinafter

collectively referred to as the “Harahan Defendants”), who move this Honorable Court for

judgment dismissing the claims against them pursuant to Federal Rule of Civil Procedure 12(b)(6)

for the reasons more fully set forth in the accompanying Memorandum in Support.

       WHEREFORE, Defendants The City of Harahan, Chief Tim Walker, Lieutenant Thomas

Bronk, and Captain Manuel Adams pray that after due proceedings are had this Motion be

maintained and Plaintiff’s Complaint be dismissed pursuant to Federal Rule of Civil Procedure

12(b)(6).

       Respectfully submitted this 13th day of January, 2020.


                                    By:     /S/ Deborah A. Villio_________________
                                            DEBORAH A. VILLIO (LA. BAR #19352)
                                            MICHAEL L. FANTACI (LA. BAR #25043)
                                            LEBLANC FANTACI VILLIO, LLC
                                            3421 No. Causeway Blvd., Suite 201
                                            Metairie, LA 70002
                                            Telephone (504) 828 – 1010
                                            Fax: (504) 828 – 1079
      Case 2:19-cv-13529-MLCF-MBN Document 6 Filed 01/13/20 Page 2 of 2



                                              Attorneys for Defendants The City of Harahan,
                                              Chief Tim Walker, Lieutenant Thomas Bronk, and
                                              Captain Manuel Adams


                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the above and foregoing has been electronically filed with
the Clerk of Court using the Court’s CM/ECF system which will provide a notice of electronic
filing to all registered parties on this 13th day of January 2020. I further certify that the pro se
Plaintiff has been served with the foregoing via U.S. Mail at his most recent address of record and
via Email on this 13th day of January 2020:

       Michael Wright
       115 Apple Street
       Norco, LA 70079
       michaelpwright@yahoo.com

                                                   /S/ DEBORAH A. VILLIO
